TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00288-CV





New Hampshire Insurance Company, Appellant


v.


Lester Tobias, Appellee





FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
NO. 6678-C, HONORABLE HOWARD WARNER, JUDGE PRESIDING




	New Hampshire Insurance Company appeals from a default judgment originally
rendered in this cause of action; those claims were severed into another cause of action.  Noting that
claims remain pending in the cause underlying this appeal, this Court's clerk queried the parties
regarding our jurisdiction, warning that we might dismiss this appeal for want of jurisdiction. 
Because there is no appealable order or judgment in the underlying cause, we dismiss this appeal for
want of jurisdiction. 


  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Dismissed for Want of Jurisdiction
Filed:   June 6, 2002
Do Not Publish